Dbvens, J.
It is not contended that the notice required before bringing the action was insufficient, except in its statement of the cause of the injury. This was alleged to be “ a defective construction or condition of the street, sidewalk and edgestones at the place above named.” It is not possible on behalf of the plaintiff to distinguish this case from Noonan v. Lawrence, 130 Mass. 161, where the notice which assigned as the cause of the injury “ the defective and dangerous condition of the way, which the city negligently permitted to be out of repair,” was held insufficient. Indeed, the allegation being here made in the alternative, without assigning any definite cause either in the construction or condition of the street, sidewalk and edgestone from which the injury occurred, only leaves it more uncertain to what cause the plaintiff intended to attribute it. Judgment on the verdict.